Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 4, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the evidence of identification, when viewed in the light most favorable to the prosecution, was sufficient for a rational trier of fact to find that the defendant’s guilt was proven beyond a reasonable doubt (see, People v Foster, 64 NY2d 1144, cert denied — US —, 106 S Ct 166).
The defendant also alleges that certain comments made by the prosecutor during summation deprived him of a fair trial. We disagree. Many of the remarks of which the defendant now complains were not objected to, and, thus, no issue of law has been preserved for appellate review (see, People v Dordal, 55 NY2d 954). In any event, none of the comments was so improper as to require a new trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837). Mangano, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.